

116 HR 2159 IH: Public Diplomacy Modernization Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2159IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Watkins introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo modernize and streamline the public diplomacy capabilities of the Department of State, increase
			 evaluation of public diplomacy programming, enhance strategic planning for
			 the Department’s public diplomacy physical presence abroad, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Public Diplomacy Modernization Act of 2019. 2.Avoiding duplication of programs and effortsThe Under Secretary for Public Diplomacy and Public Affairs of the Department of State shall—
 (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department of State; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
			3.Improving research and evaluation of public diplomacy
 (a)Research and evaluation activitiesThe Secretary of State, acting through the Director of Research and Evaluation established under subsection (b), shall—
 (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department of State, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make available to Congress the findings of the research and evaluations conducted under paragraph (1).
				(b)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State.
 (2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State.
 (3)ResponsibilitiesThe Director shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs and activities of the Department of State to—
 (i)improve public diplomacy strategies and tactics; and (ii)ensure that such programs and activities are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (B)report to the Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department and with other appropriate Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy programs and activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices.
 (4)Guidance and trainingNot later than one year after the appointment of the Director pursuant to paragraph (1), the Director shall develop guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers regarding the reading and interpretation of public diplomacy program and activity evaluation findings to ensure that such findings and related lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities of the Department of State.
				(c)Prioritizing research and evaluation
 (1)In generalThe Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs shall ensure that research and evaluation of public diplomacy and activities of the Department of State, as coordinated and overseen by the Director of Research and Evaluation pursuant to subsection (b), supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department of State.
 (3)Sense of CongressIt is the sense of Congress that the Department of State should gradually increase its allocation of funds made available under the headings EDUCATIONAL AND CULTURAL EXCHANGE PROGRAMS and DIPLOMATIC AND CONSULAR PROGRAMS for research and evaluation of public diplomacy programs and activities pursuant to subsection (b) to a percentage of program funds that is commensurate with Federal Government best practices.
 (d)Limited exemption relating to the Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to the collection of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to—
 (1)the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.); (2)the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.);
 (3)section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note); or
 (4)the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.). (e)Limited exemption relating to the Privacy Act (1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for audience research, digital analytics, and impact evaluation of communications related to public diplomacy efforts intended for foreign audiences.
 (2)ConditionsAudience research, digital analytics, and impact evaluations under paragraph (1) shall be— (A)reasonably tailored to meet the purposes of this subsection; and
 (B)carried out with due regard for privacy and civil liberties guidance and oversight. (f)United States Advisory Commission on Public Diplomacy (1)Subcommittee for Research and EvaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise regarding audience research, digital analytics, and impact evaluations carried out by the Department of State and the United States Agency for Global Media.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit to Congress an annual report, in conjunction with the United States Advisory Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media, describing all actions taken by the Subcommittee pursuant to subparagraph (1) and any findings made as a result of such actions.
 4.Permanent reauthorization of the United States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—
 (1)in the section heading, by striking Sunset and inserting Continuation; and (2)by striking until October 1, 2020.
 5.Streamlining of support functionsSection 1(b)(3) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)(3)) is amended—
 (1)in subparagraph (D), by striking and after the semicolon; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (F)consolidate all human resources, personnel, travel, purchasing, budgetary planning for public diplomacy funds, and other executive support functions for all bureaus that report to the Under Secretary..
			6.Guidance for closure of public diplomacy facilities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall adopt, and include in the Foreign Affairs Manual, guidelines to collect and utilize information from each foreign post at which the construction of a new embassy compound or new consulate compound would result in the closure or co-location of an American Space, American Center, American Corner, or any other public diplomacy facility under the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 et seq.).
 (b)RequirementsThe guidelines required by subsection (a) shall include— (1)standardized notification to each chief of mission describing the requirements of the Secure Embassy Construction and Counterterrorism Act of 1999 and the impact on the mission footprint of such requirements;
 (2)an assessment and recommendations from each chief of mission of potential impacts to public diplomacy programming at such foreign post if any public diplomacy facility referred to in subsection (a) is closed or staff is co-located in accordance with such Act;
 (3)a process by which assessments and recommendations under paragraph (2) are considered by the Secretary of State and the appropriate under secretaries and assistant secretaries at the Department of State; and
 (4)notification to Congress, prior to the initiation of new compound design, of the intent to close any such public diplomacy facility or co-locate public diplomacy staff in accordance with such Act.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report containing the guidelines required under subsection (a) and any recommendations for any modifications to such guidelines.
 7.DefinitionsIn this Act: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or the outset of campaign planning and design regarding specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means, with respect to the Department of State— (A)the Bureau of Educational and Cultural Affairs;
 (B)the Bureau of Public Affairs; (C)the Bureau of International Information Programs;
 (D)the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs; (E)the Global Engagement Center; and
 (F)the public diplomacy functions within the regional and functional bureaus. (5)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs of the House of Representatives; (B)the Committee on Appropriations of the House of Representatives;
 (C)the Committee on Foreign Relations of the Senate; and (D)the Committee on Appropriations of the Senate.
				